Nationwide Life Insurance Company: ·Nationwide Variable Account – 4 ·Nationwide VLI Separate Account – 6 Prospectus supplement dated June 13, 2007 to Prospectus dated May 1, 2007 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual funds or sub-accounts as investment options under your contract or policy.Effective June 30, 2007, these underlying mutual funds or sub-accounts will change names as indicated below. CURRENT NAME NEW NAME Rydex Variable Trust – Inverse OTC Fund Rydex Variable Trust – Inverse OTC Strategy Fund Rydex Variable Trust – Inverse Government Long Bond Fund Rydex Variable Trust – Inverse Government Long Bond Strategy Fund Rydex Variable Trust – Inverse S&P 500 Fund Rydex Variable Trust – Inverse S&P 500 Strategy Fund Rydex Variable Trust – Inverse Dynamic Dow Fund Rydex Variable Trust – Inverse Dynamic Dow 2x Strategy Fund Rydex Variable Trust – Inverse Russell 2000 Fund Rydex Variable Trust – Inverse Russell 2000 Strategy Fund Rydex Variable Trust – Inverse Mid-Cap Fund Rydex Variable Trust – Inverse Mid-Cap Strategy Fund Rydex Variable Trust – Dynamic Weakening Dollar Fund Rydex Variable Trust – Weakening Dollar 2x Strategy Fund Rydex Variable Trust – Dynamic S&P 500 Fund Rydex Variable Trust – S&P 500 2x Strategy Fund Rydex Variable Trust – Dynamic Dow Fund Rydex Variable Trust – Dow 2x Strategy Fund Rydex Variable Trust – Russell 2000 Advantage Fund Rydex Variable Trust – Russell 2000 1.5x Strategy Fund Rydex Variable Trust – Dynamic OTC Fund Rydex Variable Trust – OTC 2x Strategy Fund Rydex Variable Trust – Dynamic Strengthening Dollar Fund Rydex Variable Trust – Strengthening Dollar 2x Strategy Fund Rydex Variable Trust – Government Long Bond Advantage Fund Rydex Variable Trust – Government Long Bond 1.2x Strategy Fund Rydex Variable Trust – Mid Cap Advantage Fund Rydex Variable Trust – Mid-Cap 1.5x Strategy Fund Rydex Variable Trust – Europe Advantage Fund Rydex Variable Trust – Europe 1.25x Strategy Fund Rydex Variable Trust – Japan Advantage Fund Rydex Variable Trust – Japan 1.25x Strategy Fund
